Case
 Case2:16-cv-06034-GRB
       2:16-cv-06034-GRB Document
                          Document40-1
                                   42 Filed
                                       Filed 05/01/19
                                             03/29/19 Page
                                                      Page 19 of
                                                              of 210PageID
                                                                     PageID#:#:251
                                                                                248
Case 2:16-cv-06034-GRB Document 42 Filed 05/01/19 Page 2 of 2 PageID #: 252
